Title: From George Washington to Tobias Lear, 12 March 1797
From: Washington, George
To: Lear, Tobias



My dear Sir,
Baltimore, 12th. Mar. 1797.

As I ride on matters occur to me and I shall take the chance of mentioning them to you before you may have left Philadelphia. A boat was bespoke, but no direction given either for the payment or mode of getting it round. My credit is at stake as it respects the first, and my interest as it regards the second, and I shall be obliged to you for seeing how both can be promoted.
It is incumbent on me also to pay rent up to the time the house is surrendered, and to see that it is made clean and delivered up in good order. I have several times mentioned this to Mr. Dandridge and pressed it upon Mr. Kitt;—& trust it will be done. The furniture belonging to the public ought to have been well cleaned, as well as the Rooms before they were turned over to the President’s order, with the Papers.

Let me request the favour of you to purchase for me half a dozen pair of the best kind of White Silk stockings (not those with gores but) to be large, and with small clocks (I think they are called) I want the same number of raw silk, for boot stockings; large and strong.
In my last from Elkton I mentioned the want of a Carpet for my parlour at Mount Vernon;—and observed that as the furniture was blue, the ground or principal flowers in it ought to be blue also;—& that if Wilton Carpeting was not much dearer than Scotch I should prefer it. Mrs. Washington says there is a kind different from both much in use (Russia) if not dearer or but little more so than the former I would have it got. The Room is about 18 feet Square, and the Carpet should have a suitable border if to be had. This letter may get to your hands on Tuesday morning and on the Post of Wednesday a line or two informing when the goods will be on board, & the Vessel will sail, will be very agreeable to My dear Sir Your Affectionate friend & Servt.
